Citation Nr: 1507468	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder, to include as a residual of a cold weather injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A review of the Virtual VA paperless claims processing system reveals additional VA medical records that were reviewed.  A review of the Veterans Benefits Management System (VBMS) reveals a pertinent October 2014 brief from the Veteran's accredited representative that has been reviewed by the Board.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the records in the paper claims file or irrelevant to the issue addressed herein.   

In April 2013, the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" for the Veterans of Foreign Wars of the United States.  This document was signed by both the Veteran and his representative.  In October 2014, the Veteran submitted a new VA Form 21-22 for the American Legion.  This document was signed by both the Veteran and the representative.  Under VA law, only one organization, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  See 38 C.F.R. § 14.631(e)(1) (2014).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).

However, under 38 C.F.R. § 20.1304(a), the claimant has a period of 90 days following the mailing of notice that an appeal has been certified to the Board for appellate review, during which a request for a change in representation may be submitted to the Board.  Under 38 C.F.R. § 20.1304(b), after the expiration of the 90-day period, the Board will not accept a request for a change in representation unless the claimant demonstrates on motion that there was good cause for the delay.  Examples of good cause include, but are not limited to, illness of the claimant or the representative which precluded action during the period; death of an individual representative; illness or incapacity of an individual representative which renders it impractical for an appellant to continue with her as representative; withdrawal of an individual representative; the discovery of evidence that was not available prior to the expiration of the period; and delay in transfer of the appellate record to the Board which precluded timely action.  Id.  In the instant case, notification of certification of the appeal was sent to the Veteran in May 2014; regardless, he did not submit a request for a change in representation until October 2014, which is after expiration of the 90-day period.  The Board finds that the request for a change in representation without an expressed reason for the change does not constitute good cause, and the claimant's request for a change in representation is denied.  Id.  Moreover, it should be noted that the Board sought to clarify this matter with the American Legion, but a service officer declined representation for this same reason and indicated that the organization would not be submitting a brief.  Thus, it follows that the Veterans of Foreign Wars of the United States is the accredited representative of record at this time.  

The Board further notes that the Veteran's current representative, Veterans Foreign Wars of the United States, has submitted a brief in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a VA examination and a medical opinion is needed to address the nature and etiology of any current bilateral shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral shoulder disorder, to include possible residuals of a cold-weather injury to both shoulders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

a) Upon clinical examination, does the Veteran have a current disorder to the shoulders, to include arthritis?  Please specifically identify all disorders, to include any evidence of a current residual cold-weather condition in the shoulder joints.

b) For each diagnosed shoulder disorder, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally or etiologically related to the Veteran's military service, including his reported history of in-service cold-weather exposure in Germany.   

In making this determination, the examiner should presume that the Veteran had cold-weather exposure in Germany during service, in that at times he worked as a mechanic outdoors in the snow and in the cold rain.  The question is whether there is any probative evidence that he has a current residual cold-weather disorder to his shoulders, to include arthritis.  

In addition, the examiner should address whether the Veteran's in-service duties in his military occupational specialty (MOS) as a vehicle mechanic caused shoulder problems to develop after service.  

The examiner should also consider whether the Veteran's post-service employment in building transformers, manufacturing, and as a warehouseman caused the development of a bilateral shoulder disorder.  
  
In making this determination, the examiner is advised that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a shoulder disorder.  Upon his separation from service in December 1969, no shoulder disorder was objectively assessed, and the Veteran denied a history of shoulder problems.  Post-service, the Veteran indicates that his shoulder problems manifested "much later."  VA treatment records dated in 2011 and March 2011 VA X-rays assessed bilateral shoulder minimal acromioclavicular joint degenerative disease and probable impingement.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It should also be noted whether any notice that was sent was returned as undeliverable.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claim at issue.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




